Exhibit 10.1

 

COMPENSATION AND INDEMNIFICATION AGREEMENT

 

This COMPENSATION AND INDEMNIFICATION AGREEMENT is made as of this 2nd day of
December, 2007 (this “Agreement”) by and among Bruker BioSciences Corporation, a
Delaware corporation (the “Corporation”), and each of William A. Linton, Collin
D’Silva and Richard D. Kniss (each, a “Director” and collectively, the
“Directors”).

 

WHEREAS, the Corporation’s Board of Directors (the “Board of Directors”), at a
meeting held on August 1, 2007, appointed the Directors as members of a Special
Committee of the Board of Directors of the Corporation (the “Special Committee”)
to consider, evaluate, investigate, negotiate the terms and conditions of,
recommend to the entire Board of Directors if it considers it in the best
interests of the stockholders of the Corporation unaffiliated with the Laukien
family to do so, and reject it if it considers it in the best interests of the
stockholders to do so, an acquisition by the Corporation of Bruker BioSpin Inc.,
a Delaware corporation, Bruker BioSpin Invest AG, a Swiss corporation, Bruker
Physik GmbH, a German limited liability company and Techneon AG, a Swiss
corporation (the “Transaction”), and to make such reports to the entire Board of
Directors at such times and in such manner as the Special Committee considers
appropriate with respect to such possible transaction;

 

WHEREAS, in order to induce the Directors to serve on the Special Committee and
to accept the additional duties, responsibilities and burdens of such service,
the Corporation wishes to provide them with the compensation and indemnification
arrangements set forth herein; and

 

WHEREAS, the Directors are willing to serve and continue to serve on the Special
Committee on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto do hereby
agree as follows:

 


SECTION 1.               SERVICE ON THE SPECIAL COMMITTEE. EACH DIRECTOR HEREBY
AGREES TO SERVE AS A MEMBER OF THE SPECIAL COMMITTEE ON THE TERMS PROVIDED FOR
HEREIN SO LONG AS SUCH APPOINTMENT BY THE BOARD SHALL REMAIN IN EFFECT. EACH
DIRECTOR MAY, HOWEVER, RESIGN FROM SUCH POSITION AT ANY TIME AND FOR ANY REASON.
THE CORPORATION’S OBLIGATION TO INDEMNIFY EACH SUCH DIRECTOR AS SET FORTH IN
THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY SUCH
TERMINATION OF APPOINTMENT OR RESIGNATION.


 


SECTION 2.               COMPENSATION AND EXPENSE REIMBURSEMENT. IN RETURN FOR
HIS SERVICES AS A MEMBER OF THE SPECIAL COMMITTEE, EACH DIRECTOR SHALL BE
ENTITLED TO RECEIVE FROM THE CORPORATION COMPENSATION IN THE AMOUNT OF $80,000
($100,000 IN THE CASE OF MR. LINTON, CHAIRMAN OF THE SPECIAL COMMITTEE). IN
ADDITION, EACH DIRECTOR SHALL BE REIMBURSED BY THE CORPORATION FOR HIS
REASONABLE OUT-OF-POCKET TRAVEL AND OTHER EXPENSES INCURRED IN CONNECTION WITH
HIS SERVICE ON THE SPECIAL COMMITTEE.


 

--------------------------------------------------------------------------------


 


SECTION 3.            GENERAL INDEMNIFICATION.


 


(A)           ARTICLE 10 OF THE CORPORATION’S BY-LAWS CURRENTLY PROVIDES MEMBERS
OF THE BOARD OF DIRECTORS WITH THE FOLLOWING GENERAL RIGHT TO INDEMNIFICATION:


 

The Corporation shall indemnify any person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the Corporation) by reason of the
fact that he is or was a Director, officer, employee or agent of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorney’s
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with such action, suit or proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Corporation, and, with respect to any criminal action
or proceeding, had no reasonable cause to believe his conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the person did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that his conduct was unlawful.

 


(B)           THE CORPORATION HEREBY CONFIRMS THAT THE RIGHTS CONFERRED UPON THE
MEMBERS OF ITS BOARD OF DIRECTORS PURSUANT TO ARTICLE 10 OF ITS BY-LAWS ARE
FULLY APPLICABLE TO THE DIRECTORS IN THEIR CAPACITY AS MEMBERS OF THE SPECIAL
COMMITTEE. ANY SUBSEQUENT AMENDMENT TO SUCH BY-LAWS WHICH IS INTENDED TO
DIMINISH, OR HAS THE EFFECT OF DIMINISHING, THE RIGHTS OF DIRECTORS TO
INDEMNIFICATION SHALL NOT BE APPLICABLE TO THE DIRECTORS FOR THEIR SERVICE ON
THE SPECIAL COMMITTEE, WHETHER SUCH SERVICE WAS RENDERED BEFORE OR AFTER THE
ADOPTION OF SUCH AMENDMENT.


 


(C)           THE CORPORATION HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS
(INCLUDING, WITHOUT LIMITATION, BY ADVANCEMENT OF EXPENSES) EACH DIRECTOR WITH
RESPECT TO HIS SERVICE ON, AND ANY MATTER OR TRANSACTION CONSIDERED BY, THE
SPECIAL COMMITTEE TO THE FULLEST EXTENT AUTHORIZED OR PERMITTED BY LAW.


 


(D)           IN ADDITION TO (BUT NOT IN DUPLICATION OF) THE GENERAL RIGHT TO
INDEMNIFICATION SET FORTH IN ARTICLE 10 OF ITS BY-LAWS AND THIS SECTION 3, AND
ANY OTHER RIGHTS TO INDEMNIFICATION TO WHICH THE DIRECTORS ARE ENTITLED UNDER
APPLICABLE LAW OR OTHERWISE, THE CORPORATION HEREBY AGREES TO PROVIDE EACH
DIRECTOR WITH RESPECT TO HIS SERVICE ON, AND ANY MATTER OR TRANSACTION
CONSIDERED BY, THE SPECIAL COMMITTEE THE SPECIFIC RIGHTS TO INDEMNIFICATION SET
FORTH IN SECTION 4 THROUGH SECTION 11 OF THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


SECTION 4.            INDEMNIFICATION FOR A PROCEEDING, ETC.


 


(A)           PROCEEDINGS OTHER THAN PROCEEDINGS BY OR IN THE RIGHT OF THE
CORPORATION. EACH DIRECTOR SHALL BE ENTITLED TO THE RIGHTS OF INDEMNIFICATION
PROVIDED IN THIS SECTION 4(A) IF, BY REASON OF HIS STATUS AS A PERSON WHO IS OR
WAS A MEMBER OF THE SPECIAL COMMITTEE OR WAS OTHERWISE A DIRECTOR OF THE COMPANY
(“CORPORATE STATUS”), HE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR
PARTICIPANT IN ANY PROCEEDING (AS HEREINAFTER DEFINED) OTHER THAN A PROCEEDING
BY OR IN THE RIGHT OF THE CORPORATION. PURSUANT TO THIS SECTION 4(A), EACH
DIRECTOR SHALL BE INDEMNIFIED AGAINST ALL EXPENSES, JUDGMENTS, PENALTIES, FINES
AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY HIM OR ON HIS
BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER THEREIN,
IF HE ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE CORPORATION AND, WITH RESPECT TO ANY
CRIMINAL PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS
UNLAWFUL. FOR PURPOSES OF THIS AGREEMENT, “FINES” SHALL INCLUDE, WITHOUT
LIMITATION, EXCISE TAXES ASSESSED AGAINST THE DIRECTOR WITH RESPECT TO AN
EMPLOYEE BENEFIT PLAN.


 


(B)           PROCEEDINGS BY OR IN THE RIGHT OF THE CORPORATION. EACH DIRECTOR
SHALL BE ENTITLED TO THE RIGHTS OF INDEMNIFICATION PROVIDED IN THIS SECTION 4(B)
IF, BY REASON OF HIS CORPORATE STATUS, HE IS, OR IS THREATENED TO BE MADE, A
PARTY TO OR PARTICIPANT IN ANY PROCEEDING BROUGHT BY OR IN THE RIGHT OF THE
CORPORATION TO PROCURE A JUDGMENT IN ITS FAVOR. PURSUANT TO THIS SECTION 4(B),
EACH DIRECTOR SHALL BE INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND REASONABLY
INCURRED BY HIM OR ON HIS BEHALF IN CONNECTION WITH SUCH PROCEEDING IF HE ACTED
IN GOOD FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO
THE BEST INTERESTS OF THE CORPORATION; PROVIDED, HOWEVER, THAT, IF APPLICABLE
LAW SO PROVIDES, NO INDEMNIFICATION AGAINST SUCH EXPENSES SHALL BE MADE IN
RESPECT OF ANY CLAIM, ISSUE OR MATTER IN SUCH PROCEEDING AS TO WHICH SUCH
DIRECTOR SHALL HAVE BEEN FINALLY ADJUDGED TO BE LIABLE TO THE CORPORATION UNLESS
AND TO THE EXTENT THAT THE COURT OF CHANCERY OF THE STATE OF DELAWARE SHALL
DETERMINE THAT SUCH INDEMNIFICATION MAY BE MADE.


 


(C)           INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
THAT A DIRECTOR IS, BY REASON OF HIS CORPORATE STATUS, A PARTY TO AND IS
SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY PROCEEDING, HE SHALL BE
INDEMNIFIED TO THE MAXIMUM EXTENT PERMITTED BY LAW AGAINST ALL EXPENSES ACTUALLY
AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN CONNECTION THEREWITH. IF A
DIRECTOR IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING, BUT IS SUCCESSFUL, ON THE
MERITS OR OTHERWISE, AS TO ONE OR MORE, BUT LESS THAN ALL CLAIMS, ISSUES OR
MATTERS IN SUCH PROCEEDING, THE CORPORATION SHALL INDEMNIFY SUCH DIRECTOR
AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN
CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER. FOR PURPOSES
OF THIS SECTION AND WITHOUT LIMITATION, THE TERMINATION OF ANY CLAIM, ISSUE OR
MATTER IN SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT PREJUDICE, SHALL BE
DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR MATTER.


 


(D)           ADDITIONAL INDEMNITY. IN ADDITION TO, AND WITHOUT REGARD TO ANY
LIMITATIONS ON, THE INDEMNIFICATION PROVIDED FOR IN SECTION 4(A)-(C), THE
CORPORATION SHALL

 

3

--------------------------------------------------------------------------------


 


AND HEREBY DOES INDEMNIFY AND HOLD HARMLESS EACH DIRECTOR AGAINST ALL EXPENSES,
JUDGMENTS, PENALTIES, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND
REASONABLY INCURRED BY HIM OR ON HIS BEHALF IF, BY REASON OF HIS CORPORATE
STATUS HE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR PARTICIPANT IN ANY
PROCEEDING (INCLUDING, WITHOUT LIMITATION, A PROCEEDING BY OR IN THE RIGHT OF
THE CORPORATION). THE ONLY LIMITATION THAT SHALL EXIST UPON THE CORPORATION’S
OBLIGATIONS PURSUANT TO THIS AGREEMENT SHALL BE THAT THE CORPORATION SHALL NOT
BE OBLIGATED TO MAKE ANY PAYMENT TO A DIRECTOR THAT IS FINALLY DETERMINED (UNDER
THE PROCEDURES, AND SUBJECT TO THE PRESUMPTIONS, SET FORTH IN SECTIONS 6, 7 AND
8 HEREOF) TO BE UNLAWFUL UNDER DELAWARE LAW.


 


(E)           CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.


 

(I)    WHETHER OR NOT THE INDEMNIFICATION PROVIDED IN SECTION 4(A)-(D) HEREOF IS
AVAILABLE, IN RESPECT OF ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR
PROCEEDING IN WHICH CORPORATION IS JOINTLY LIABLE WITH ANY DIRECTOR (OR WOULD BE
IF JOINED IN SUCH ACTION, SUIT OR PROCEEDING), CORPORATION SHALL PAY, IN THE
FIRST INSTANCE, THE ENTIRE AMOUNT OF ANY JUDGMENT OR SETTLEMENT OF SUCH ACTION,
SUIT OR PROCEEDING WITHOUT REQUIRING SUCH DIRECTOR TO CONTRIBUTE TO SUCH PAYMENT
AND THE CORPORATION HEREBY WAIVES AND RELINQUISHES ANY RIGHT OF CONTRIBUTION IT
MAY HAVE AGAINST SUCH DIRECTOR. THE CORPORATION SHALL NOT ENTER INTO ANY
SETTLEMENT OF ANY ACTION, SUIT OR PROCEEDING IN WHICH THE CORPORATION IS JOINTLY
LIABLE WITH A DIRECTOR (OR WOULD BE IF JOINED IN SUCH ACTION, SUIT OR
PROCEEDING) UNLESS SUCH SETTLEMENT PROVIDES FOR A FULL AND FINAL RELEASE OF ALL
CLAIMS ASSERTED AGAINST SUCH DIRECTOR.

 

(II)   WITHOUT DIMINISHING OR IMPAIRING THE OBLIGATIONS OF THE CORPORATION SET
FORTH IN THE PRECEDING SUBPARAGRAPH, IF, FOR ANY REASON, A DIRECTOR SHALL ELECT
OR BE REQUIRED TO PAY ALL OR ANY PORTION OF ANY JUDGMENT OR SETTLEMENT IN ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING IN WHICH CORPORATION
IS JOINTLY LIABLE WITH SUCH DIRECTOR (OR WOULD BE IF JOINED IN SUCH ACTION, SUIT
OR PROCEEDING), THE CORPORATION SHALL CONTRIBUTE TO THE AMOUNT OF EXPENSES,
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED
AND PAID OR PAYABLE BY SUCH DIRECTOR IN PROPORTION TO THE RELATIVE BENEFITS
RECEIVED BY THE CORPORATION AND ALL OFFICERS, DIRECTORS OR EMPLOYEES OF THE
CORPORATION OTHER THAN SUCH DIRECTOR WHO ARE JOINTLY LIABLE WITH HIM (OR WOULD
BE IF JOINED IN SUCH ACTION, SUIT OR PROCEEDING), ON THE ONE HAND, AND THE
DIRECTOR, ON THE OTHER HAND, FROM THE TRANSACTION FROM WHICH SUCH ACTION, SUIT
OR PROCEEDING AROSE; PROVIDED, HOWEVER, THAT THE PROPORTION DETERMINED ON THE
BASIS OF RELATIVE BENEFIT MAY, TO THE EXTENT NECESSARY TO CONFORM TO LAW, BE
FURTHER ADJUSTED BY REFERENCE TO THE RELATIVE FAULT OF THE CORPORATION AND ALL
OFFICERS, DIRECTORS OR EMPLOYEES OF THE CORPORATION OTHER THAN SUCH DIRECTOR WHO
ARE JOINTLY LIABLE WITH THE DIRECTOR (OR WOULD BE IF JOINED IN SUCH ACTION, SUIT
OR PROCEEDING), ON THE ONE HAND, AND THE DIRECTOR, ON THE OTHER HAND, IN
CONNECTION WITH THE EVENTS THAT RESULTED IN SUCH EXPENSES, JUDGMENTS, FINES OR
SETTLEMENT AMOUNTS, AS WELL AS ANY OTHER EQUITABLE CONSIDERATIONS WHICH THE LAW
MAY REQUIRE TO BE CONSIDERED. THE RELATIVE FAULT OF THE CORPORATION AND ALL
OFFICERS, DIRECTORS OR EMPLOYEES OF THE CORPORATION OTHER THAN THE DIRECTOR WHO
ARE JOINTLY LIABLE WITH HIM (OR WOULD BE IF JOINED IN SUCH ACTION, SUIT OR
PROCEEDING), ON THE ONE HAND, AND THE DIRECTOR, ON THE OTHER HAND, SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THE DEGREE TO WHICH THEIR
ACTIONS WERE MOTIVATED BY INTENT TO GAIN PERSONAL PROFIT

 

4

--------------------------------------------------------------------------------


 

OR ADVANTAGE, THE DEGREE TO WHICH THEIR LIABILITY IS PRIMARY OR SECONDARY, AND
THE DEGREE TO WHICH THEIR CONDUCT IS ACTIVE OR PASSIVE.

 

(III)  THE CORPORATION HEREBY AGREES TO FULLY INDEMNIFY AND HOLD EACH DIRECTOR
HARMLESS FROM ANY CLAIMS OF CONTRIBUTION WHICH MAY BE BROUGHT BY OFFICERS,
DIRECTORS OR EMPLOYEES OF THE CORPORATION WHO MAY BE JOINTLY LIABLE WITH SUCH
DIRECTOR.

 


SECTION 5.               ADVANCEMENT OF EXPENSES AND COSTS. IF A DIRECTOR IS
MADE OR THREATENED TO BE MADE A PARTY TO A PROCEEDING, THE DIRECTOR IS ENTITLED,
UPON WRITTEN REQUEST TO THE CORPORATION, TO PAYMENT OR REIMBURSEMENT BY THE
CORPORATION, WITHIN TEN (10) DAYS OF RECEIPT OF THE REQUEST, OF ALL REASONABLE
EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS,
INCURRED BY THE DIRECTOR, WHETHER PRIOR TO OR AFTER THE FINAL DISPOSITION OF THE
PROCEEDING. SUCH REQUEST SHALL REASONABLY EVIDENCE THE EXPENSES INCURRED BY THE
DIRECTOR AND SHALL INCLUDE OR BE PRECEDED OR ACCOMPANIED BY AN UNDERTAKING BY OR
ON BEHALF OF SUCH DIRECTOR TO REPAY ANY EXPENSES ADVANCED IF IT SHALL ULTIMATELY
BE DETERMINED THAT SUCH DIRECTOR IS NOT ENTITLED TO SUCH EXPENSES. ANY ADVANCES
AND UNDERTAKINGS TO REPAY PURSUANT TO THIS SECTION 5 SHALL BE UNSECURED AND
INTEREST FREE AND SHALL BE ACCEPTED WITHOUT REFERENCE TO FINANCIAL ABILITY TO
MAKE THE REPAYMENT. A DIRECTOR’S ENTITLEMENT TO SUCH EXPENSES SHALL INCLUDE
THOSE INCURRED IN CONNECTION WITH ANY PROCEEDING BY SUCH DIRECTOR SEEKING AN
ADJUDICATION PURSUANT TO THIS AGREEMENT.


 


SECTION 6.               DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION OR
ADVANCES. IT IS THE INTENT OF THIS AGREEMENT TO SECURE FOR EACH DIRECTOR RIGHTS
OF INDEMNITY THAT ARE AS FAVORABLE AS MAY BE PERMITTED UNDER THE LAW AND PUBLIC
POLICY OF THE STATE OF DELAWARE. ACCORDINGLY, THE PARTIES AGREE THAT THE
FOLLOWING PROCEDURES AND PRESUMPTIONS SHALL APPLY IN THE EVENT OF ANY QUESTION
AS TO WHETHER A DIRECTOR IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT:


 


(A)           TO OBTAIN INDEMNIFICATION (INCLUDING, WITHOUT LIMITATION, THE
ADVANCEMENT OF EXPENSES AND CONTRIBUTION BY THE CORPORATION) UNDER THIS
AGREEMENT, A DIRECTOR SHALL SUBMIT TO THE CORPORATION A WRITTEN REQUEST,
INCLUDING THEREIN OR THEREWITH SUCH DOCUMENTATION AND INFORMATION AS IS
REASONABLY AVAILABLE TO SUCH DIRECTOR AND IS REASONABLY NECESSARY TO DETERMINE
WHETHER AND TO WHAT EXTENT A DIRECTOR IS ENTITLED TO INDEMNIFICATION. THE
SECRETARY OF THE CORPORATION SHALL, PROMPTLY UPON RECEIPT OF SUCH A REQUEST FOR
INDEMNIFICATION, ADVISE THE BOARD OF DIRECTORS IN WRITING THAT SUCH DIRECTOR HAS
REQUESTED INDEMNIFICATION.


 


(B)           UPON WRITTEN REQUEST BY A DIRECTOR FOR INDEMNIFICATION PURSUANT TO
THE FIRST SENTENCE OF SECTION 6(A) HEREOF, A DETERMINATION, IF REQUIRED BY
APPLICABLE LAW, WITH RESPECT TO A DIRECTOR’S ENTITLEMENT THERETO SHALL BE MADE
IN THE SPECIFIC CASE BY ONE OF THE FOLLOWING THREE METHODS, WHICH SHALL BE AT
THE ELECTION OF SUCH DIRECTOR:  (I) BY A MAJORITY VOTE OF THE DISINTERESTED
DIRECTORS, EVEN THOUGH LESS THAN A QUORUM, OR (II) BY INDEPENDENT LEGAL COUNSEL
IN A WRITTEN OPINION OR (III) BY THE STOCKHOLDERS.


 


(C)           IF THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE
MADE BY INDEPENDENT LEGAL COUNSEL PURSUANT TO SECTION 6(B) HEREOF, THE
INDEPENDENT LEGAL

 

5

--------------------------------------------------------------------------------


 


COUNSEL SHALL BE SELECTED AS PROVIDED IN THIS SECTION 6(C). THE CORPORATION AND
ITS BOARD OF DIRECTORS AGREE THAT, IN THE EVENT OF AN ELECTION TO USE AN
INDEPENDENT LEGAL COUNSEL UNDER SECTION 6(B), THAT SUCH ELECTION SHALL, BY
VIRTUE OF, AMONG OTHER THINGS, THEIR APPROVAL OF THIS AGREEMENT, BE DEEMED AT
THE DIRECTION OF THE DIRECTORS OF THE CORPORATION. THE INDEPENDENT LEGAL COUNSEL
SHALL BE SELECTED BY THE DIRECTOR (UNLESS SUCH DIRECTOR SHALL REQUEST THAT SUCH
SELECTION BE MADE BY THE BOARD OF DIRECTORS). SUCH DIRECTOR OR THE CORPORATION,
AS THE CASE MAY BE, MAY, WITHIN TEN (10) DAYS AFTER SUCH WRITTEN NOTICE OF
SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE CORPORATION OR TO THE DIRECTOR,
AS THE CASE MAY BE, A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER,
THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT
LEGAL COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT LEGAL
COUNSEL” AS DEFINED IN SECTION 16(B) OF THIS AGREEMENT, AND THE OBJECTION SHALL
SET FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH ASSERTION. ABSENT A
PROPER AND TIMELY OBJECTION, THE PERSON SO SELECTED SHALL ACT AS INDEPENDENT
LEGAL COUNSEL. IF A WRITTEN OBJECTION IS MADE AND SUBSTANTIATED, THE INDEPENDENT
LEGAL COUNSEL SELECTED MAY NOT SERVE AS INDEPENDENT LEGAL COUNSEL UNLESS AND
UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS DETERMINED THAT SUCH OBJECTION
IS WITHOUT MERIT. IF, WITHIN THIRTY (30) DAYS AFTER SUBMISSION BY A DIRECTOR OF
A WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT TO SECTION 6(A) HEREOF, NO
INDEPENDENT LEGAL COUNSEL SHALL HAVE BEEN SELECTED AND NOT OBJECTED TO, EITHER
THE CORPORATION OR THE DIRECTOR MAY PETITION THE COURT OF CHANCERY OF THE STATE
OF DELAWARE OR OTHER COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY
OBJECTION WHICH SHALL HAVE BEEN MADE BY THE CORPORATION OR SUCH DIRECTOR TO THE
OTHER’S SELECTION OF INDEPENDENT LEGAL COUNSEL AND/OR FOR THE APPOINTMENT AS
INDEPENDENT LEGAL COUNSEL OF A PERSON SELECTED BY THE COURT OR BY SUCH OTHER
PERSON AS THE COURT SHALL DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM ALL
OBJECTIONS ARE SO RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT
LEGAL COUNSEL UNDER SECTION 6(B) HEREOF. THE CORPORATION SHALL PAY ANY AND ALL
REASONABLE FEES AND EXPENSES OF INDEPENDENT LEGAL COUNSEL INCURRED BY SUCH
INDEPENDENT LEGAL COUNSEL IN CONNECTION WITH ACTING PURSUANT TO SECTION 6(B)
HEREOF, AND THE CORPORATION SHALL PAY ALL REASONABLE FEES AND EXPENSES INCIDENT
TO THE PROCEDURES OF THIS SECTION 6(C), REGARDLESS OF THE MANNER IN WHICH SUCH
INDEPENDENT LEGAL COUNSEL WAS SELECTED OR APPOINTED.


 


(D)           THE CORPORATION ACKNOWLEDGES THAT A SETTLEMENT OR OTHER
DISPOSITION SHORT OF FINAL JUDGMENT MAY BE SUCCESSFUL IF IT PERMITS A PARTY TO
AVOID EXPENSE, DELAY, DISTRACTION, DISRUPTION AND UNCERTAINTY. IN THE EVENT THAT
ANY ACTION, CLAIM OR PROCEEDING TO WHICH A DIRECTOR IS A PARTY IS RESOLVED IN
ANY MANNER OTHER THAN BY ADVERSE JUDGMENT AGAINST SUCH DIRECTOR (INCLUDING,
WITHOUT LIMITATION, SETTLEMENT OF SUCH ACTION, CLAIM OR PROCEEDING WITH OR
WITHOUT PAYMENT OF MONEY OR OTHER CONSIDERATION) IT SHALL BE PRESUMED (UNLESS
THERE IS A PREPONDERANCE OF COMPETENT EVIDENCE TO THE CONTRARY) THAT SUCH
DIRECTOR HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN SUCH ACTION, SUIT OR
PROCEEDING.


 


(E)           EACH DIRECTOR SHALL REASONABLY COOPERATE WITH THE PERSON, PERSONS
OR ENTITY MAKING SUCH DETERMINATION WITH RESPECT TO SUCH DIRECTOR’S ENTITLEMENT
TO INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON, PERSONS OR ENTITY UPON
REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT
PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY
AVAILABLE TO SUCH DIRECTOR AND


 

6

--------------------------------------------------------------------------------


 


REASONABLY NECESSARY TO SUCH DETERMINATION. ANY INDEPENDENT LEGAL COUNSEL,
MEMBER OF THE BOARD OF DIRECTORS, OR STOCKHOLDER OF THE CORPORATION SHALL ACT
REASONABLY AND IN GOOD FAITH IN MAKING A DETERMINATION UNDER THE AGREEMENT OF A
DIRECTOR’S ENTITLEMENT TO INDEMNIFICATION. ANY COSTS OR EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY A DIRECTOR IN
SO COOPERATING WITH THE PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION
SHALL BE BORNE BY THE CORPORATION (IRRESPECTIVE OF THE DETERMINATION AS TO SUCH
DIRECTOR’S ENTITLEMENT TO INDEMNIFICATION) AND THE CORPORATION HEREBY
INDEMNIFIES AND AGREES TO HOLD EACH DIRECTOR HARMLESS THEREFROM.


 


SECTION 7.               PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS. IN
MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT OR INDEMNIFICATION HEREUNDER,
THE PERSONS OR ENTITY MAKING SUCH DETERMINATION SHALL PRESUME (UNLESS THERE IS
CLEAR AND CONVINCING EVIDENCE TO THE CONTRARY) THAT A DIRECTOR IS ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT IF SUCH DIRECTOR HAS SUBMITTED A REQUEST
FOR INDEMNIFICATION IN ACCORDANCE WITH THIS AGREEMENT. IF THE PERSON(S) SO
EMPOWERED TO MAKE SUCH DETERMINATION SHALL HAVE FAILED TO MAKE THE REQUESTED
DETERMINATION WITHIN SIXTY (60) DAYS AFTER RECEIPT BY THE CORPORATION OF SUCH
REQUEST, THE REQUISITE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE
DEEMED TO HAVE BEEN MADE AND SUCH DIRECTOR SHALL BE ABSOLUTELY ENTITLED TO SUCH
INDEMNIFICATION ABSENT ACTUAL AND MATERIAL FRAUD. A DIRECTOR SHALL BE DEEMED TO
HAVE ACTED IN GOOD FAITH IF SUCH DIRECTOR’S ACTION IS BASED ON THE RECORDS OR
BOOKS OF ACCOUNT OF THE CORPORATION, INCLUDING, WITHOUT LIMITATION, FINANCIAL
STATEMENTS, OR ON INFORMATION SUPPLIED TO SUCH DIRECTOR BY THE OFFICERS OF THE
CORPORATION IN THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR
THE CORPORATION OR THE SPECIAL COMMITTEE OR ON INFORMATION OR RECORDS GIVEN OR
REPORTS MADE TO THE CORPORATION OR THE SPECIAL COMMITTEE BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT, BY A FINANCIAL ADVISOR OR BY AN APPRAISER OR OTHER
EXPERT SELECTED WITH REASONABLE CARE BY THE CORPORATION OR THE SPECIAL
COMMITTEE. IN ADDITION, THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY
DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE CORPORATION SHALL NOT BE IMPUTED TO
A DIRECTOR FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION UNDER THIS
AGREEMENT. WHETHER OR NOT THE FOREGOING PROVISIONS OF THIS SECTION 7 ARE
SATISFIED, IT SHALL IN ANY EVENT BE PRESUMED (UNLESS THERE IS CLEAR AND
CONVINCING EVIDENCE TO THE CONTRARY) THAT EACH DIRECTOR HAS AT ALL TIMES ACTED
IN GOOD FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO
THE BEST INTERESTS OF THE CORPORATION. NEITHER THE FAILURE OF THE COMPANY
(INCLUDING BY ITS DIRECTORS OR INDEPENDENT LEGAL COUNSEL) TO HAVE MADE A
DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY ACTION PURSUANT TO THIS AGREEMENT
THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE A DIRECTOR HAS MET
THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL DETERMINATION BY THE COMPANY
(INCLUDING BY ITS DIRECTORS OR INDEPENDENT LEGAL COUNSEL) THAT SUCH DIRECTOR HAS
NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR
CREATE A PRESUMPTION THAT SUCH DIRECTOR HAS NOT MET THE APPLICABLE STANDARD OF
CONDUCT. THE TERMINATION OF A  PROCEEDING DESCRIBED IN SECTION 4 HEREOF BY
JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR
ITS EQUIVALENT, SHALL NOT, OF ITSELF, (A) ESTABLISH THAT THE DIRECTOR DOES NOT
MEET THE CRITERIA FOR ENTITLEMENT TO INDEMNIFICATION SET FORTH IN SECTION 4
HEREOF OR (B) OTHERWISE ADVERSELY AFFECT THE RIGHTS OF SUCH DIRECTOR TO
INDEMNIFICATION EXCEPT AS MAY BE PROVIDED HEREIN. THE KNOWLEDGE AND/OR ACTIONS,
OR FAILURE TO ACT, OF ANY OTHER DIRECTOR, OFFICER, TRUSTEE, PARTNER, MANAGING
MEMBER, FIDUCIARY, AGENT OR EMPLOYEE OF THE

 

7

--------------------------------------------------------------------------------


 


CORPORATION SHALL NOT BE IMPUTED TO A DIRECTOR FOR PURPOSES OF DETERMINING THE
RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.


 


SECTION 8.               REMEDIES OF DIRECTOR IN CASES OF DETERMINATION NOT TO
INDEMNIFY OR TO ADVANCE EXPENSES. IN THE EVENT THAT (A) A DETERMINATION IS MADE
THAT A DIRECTOR IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER, (B) ADVANCEMENT OF
EXPENSES IS NOT TIMELY MADE PURSUANT TO SECTION 5 HEREOF, (C) NO DETERMINATION
OF ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 6
HEREOF WITHIN NINETY (90) DAYS AFTER RECEIPT BY THE CORPORATION OF THE REQUEST
FOR INDEMNIFICATION, (D) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO THIS
AGREEMENT WITHIN TEN (10) DAYS AFTER RECEIPT BY THE CORPORATION OF A WRITTEN
REQUEST THEREFOR OR (E) PAYMENT OF INDEMNIFICATION IS NOT MADE WITHIN TEN (10)
DAYS FOLLOWING A DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION PURSUANT TO
SECTION 6 AND SECTION 7 HEREOF, SUCH DIRECTOR SHALL BE ENTITLED TO A FINAL
ADJUDICATION IN AN APPROPRIATE COURT OF THE STATE OF DELAWARE OR ANY OTHER COURT
OF COMPETENT JURISDICTION OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCE.
SUCH JUDICIAL PROCEEDING SHALL BE MADE DE NOVO AND SUCH DIRECTOR SHALL NOT BE
PREJUDICED BY REASON OF A DETERMINATION (IF SO MADE) THAT HE IS NOT ENTITLED TO
INDEMNIFICATION. IF A DETERMINATION IS MADE OR DEEMED TO HAVE BEEN MADE PURSUANT
TO THE TERMS OF SECTION 6 OR SECTION 7 HEREOF THAT A DIRECTOR IS ENTITLED TO
INDEMNIFICATION, THE CORPORATION SHALL BE BOUND BY SUCH DETERMINATION AND SHALL
BE PRECLUDED FROM ASSERTING THAT SUCH DETERMINATION HAS NOT BEEN MADE OR THAT
THE PROCEDURE BY WHICH SUCH DETERMINATION WAS MADE IS NOT VALID, BINDING AND
ENFORCEABLE. THE CORPORATION FURTHER AGREES TO STIPULATE IN ANY SUCH COURT THAT
THE CORPORATION IS BOUND BY ALL THE PROVISIONS OF THIS AGREEMENT AND IS
PRECLUDED FROM MAKING ANY ASSERTION TO THE CONTRARY. IF THE COURT SHALL
DETERMINE THAT A DIRECTOR IS ENTITLED TO ANY INDEMNIFICATION HEREUNDER, THE
CORPORATION SHALL PAY ALL REASONABLE EXPENSES (INCLUDING ATTORNEYS’ FEES) AND
COSTS ACTUALLY INCURRED BY SUCH DIRECTOR IN CONNECTION WITH SUCH ADJUDICATION
(INCLUDING, WITHOUT LIMITATION, ANY APPELLATE PROCEEDINGS). IF A DIRECTOR
COMMENCES A JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO THIS SECTION 8, SUCH
DIRECTOR SHALL NOT BE REQUIRED TO REIMBURSE THE CORPORATION FOR ANY ADVANCES
PURSUANT TO SECTION 5 HEREOF UNTIL A FINAL DETERMINATION IS MADE WITH RESPECT TO
SUCH DIRECTOR’S ENTITLEMENT TO INDEMNIFICATION (AS TO WHICH ALL RIGHTS OF APPEAL
HAVE BEEN EXHAUSTED OR LAPSED). THE CORPORATION SHALL INDEMNIFY AND HOLD
HARMLESS EACH DIRECTOR TO THE FULLEST EXTENT PERMITTED BY LAW AGAINST ALL
EXPENSES AND, IF REQUESTED BY SUCH DIRECTOR, SHALL (WITHIN TEN (10) DAYS AFTER
THE CORPORATION’S RECEIPT OF SUCH WRITTEN REQUEST) ADVANCE SUCH EXPENSES TO SUCH
DIRECTOR, WHICH ARE INCURRED BY THE DIRECTOR IN CONNECTION WITH ANY JUDICIAL
PROCEEDING OR ARBITRATION BROUGHT BY THE DIRECTOR (A) TO ENFORCE HIS RIGHTS
UNDER, OR TO RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT OR ANY OTHER
INDEMNIFICATION, ADVANCEMENT OR CONTRIBUTION AGREEMENT OR PROVISION OF THE
CORPORATION’S CERTIFICATE OF INCORPORATION OR BY-LAWS NOW OR HEREAFTER IN EFFECT
OR (B) FOR RECOVERY OR ADVANCES UNDER ANY INSURANCE POLICY MAINTAINED BY ANY
PERSON FOR THE BENEFIT OF THE DIRECTOR, REGARDLESS OF WHETHER THE DIRECTOR
ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCE,
CONTRIBUTION OR INSURANCE RECOVERY, AS THE CASE MAY BE. INTEREST SHALL BE PAID
BY THE CORPORATION TO A DIRECTOR AT THE LEGAL RATE UNDER DELAWARE LAW FOR
AMOUNTS WHICH THE CORPORATION INDEMNIFIES OR IS OBLIGED TO INDEMNIFY FOR THE
PERIOD COMMENCING WITH THE DATE ON WHICH INDEMNITEE REQUESTS INDEMNIFICATION (OR
REIMBURSEMENT OR ADVANCEMENT


 

8

--------------------------------------------------------------------------------


 


OF ANY EXPENSES) AND ENDING WITH THE DATE ON WHICH SUCH PAYMENT IS MADE TO THE
DIRECTOR BY THE CORPORATION.


 


SECTION 9.               REIMBURSEMENT FOR EXPENSES OF WITNESS. TO THE EXTENT
THAT A DIRECTOR HAS SERVED AS A WITNESS IN ANY PROCEEDING AT A TIME WHEN SUCH
DIRECTOR HAS NOT BEEN MADE A PARTY TO THE PROCEEDING, THE CORPORATION SHALL
REIMBURSE SUCH DIRECTOR FOR ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM
OR ON HIS BEHALF IN CONNECTION THEREWITH.


 


SECTION 10.             OTHER RIGHTS OF INDEMNIFICATION AND INSURANCE.


 


(A)           THE INDEMNIFICATION AND ADVANCEMENT OF EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES) AND COSTS PROVIDED BY THIS AGREEMENT SHALL
NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH ANY DIRECTOR MAY NOW OR IN
THE FUTURE BE ENTITLED UNDER ANY AGREEMENT, PROVISION OF THE BY-LAWS, OR
PROVISION OF THE ARTICLES OF INCORPORATION, VOTE OF STOCKHOLDERS OR
DISINTERESTED DIRECTORS OF THE CORPORATION, PROVISION OF LAW OR OTHERWISE.


 


(B)           TO THE EXTENT THAT THE CORPORATION MAINTAINS AN INSURANCE POLICY
OR POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS OR FIDUCIARIES OF THE CORPORATION OR OF ANY OTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE
WHICH SUCH PERSON SERVES AT THE REQUEST OF THE CORPORATION, INCLUDING, WITHOUT
LIMITATION, THE DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICIES, EACH DATED
AUGUST 25, 2007, ISSUED TO THE CORPORATION BY NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURG, PA. AND THE FEDERAL INSURANCE COMPANY (COLLECTIVELY, THE
“CURRENT D&O POLICY”) EACH DIRECTOR SHALL BE COVERED BY SUCH POLICY OR POLICIES
IN ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT UNDER SUCH POLICY OR
POLICIES. THE CORPORATION HEREBY COVENANTS AND AGREES TO MAINTAIN THE CURRENT
D&O POLICY ON TERMS AND SUBJECT TO CONDITIONS AT LEAST AS FAVORABLE TO THE
DIRECTORS AS THE TERMS AND CONDITIONS THAT EXIST AS OF THE DATE OF THIS
AGREEMENT. IN THE EVENT THAT, NOTWITHSTANDING THE FOREGOING, THE CURRENT D&O
POLICY IS NO LONGER IN FULL FORCE AND EFFECT OR IS OTHERWISE UNAVAILABLE, THE
CORPORATION SHALL OBTAIN AND MAINTAIN A POLICY OR POLICIES OF INSURANCE
PROVIDING LIABILITY INSURANCE FOR THE DIRECTORS ON TERMS AND SUBJECT TO
CONDITIONS NOT MATERIALLY DIFFERENT FROM, AND IN NO WAY LESS FAVORABLE TO THE
DIRECTORS THAN, THE CURRENT D&O POLICY; PROVIDED THAT THE CORPORATION SHALL NOT
BE REQUIRED TO PAY AN AGGREGATE PREMIUM FOR SUCH INSURANCE COVERAGE IN EXCESS OF
200% OF THE AMOUNT OF THE PREMIUM FOR THE CURRENT D&O POLICY ON THE DATE OF THIS
AGREEMENT, BUT SHALL, IN SUCH CASE, PURCHASE AS MUCH COVERAGE AS POSSIBLE FOR
SUCH AMOUNT.


 


SECTION 11.          ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT. IN
THE EVENT THAT A DIRECTOR IS SUBJECT TO OR INTERVENES IN ANY  PROCEEDING IN
WHICH THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT IS AT ISSUE OR SEEKS AN
ADJUDICATION OR AWARD IN ARBITRATION TO ENFORCE HIS RIGHTS UNDER, OR TO RECOVER
DAMAGES FOR BREACH OF, THIS AGREEMENT, SUCH DIRECTOR, IF HE PREVAILS IN WHOLE OR
IN PART IN SUCH ACTION, SHALL BE ENTITLED TO RECOVER FROM THE CORPORATION AND
SHALL BE INDEMNIFIED BY THE CORPORATION AGAINST, ANY ACTUAL EXPENSES FOR
ATTORNEYS’ FEES AND DISBURSEMENTS REASONABLY INCURRED BY HIM.

 

9

--------------------------------------------------------------------------------


 


SECTION 12.          DURATION OF AGREEMENT. THIS AGREEMENT SHALL CONTINUE UNTIL
AND TERMINATE UPON THE LATER OF:  (A) TEN (10) YEARS AFTER A DIRECTOR HAS
COMPLETED HIS SERVICE AS A MEMBER OF THE SPECIAL COMMITTEE OR (B) THE FINAL
TERMINATION OF ALL PENDING OR THREATENED ACTIONS, SUITS, PROCEEDINGS OR
INVESTIGATIONS WITH RESPECT TO THE SPECIAL COMMITTEE. THIS AGREEMENT SHALL BE
BINDING UPON THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO
THE BENEFIT OF EACH DIRECTOR AND HIS SPOUSE, ASSIGNS, HEIRS, DEVISEES,
EXECUTORS, ADMINISTRATORS OR OTHER LEGAL REPRESENTATIVES.


 


SECTION 13.          SEVERABILITY. IF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR RCEABLE FOR ANY REASON
WHATSOEVER:  (A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL PORTIONS OF ANY
PARAGRAPHS OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, THAT ARE NOT THEMSELVES INVALID, ILLEGAL OR
UNENFORCEABLE) SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND (B) TO
THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ALL PORTIONS OF ANY PARAGRAPH OF THIS AGREEMENT CONTAINING
ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT ARE NOT
THEMSELVES INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE
EFFECT TO THE INTENT MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL OR
UNENFORCEABLE.


 


SECTION 14.          IDENTICAL COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE
AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. ONLY ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM
ENFORCEABILITY IS SOUGHT NEEDS TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS
AGREEMENT.


 


SECTION 15.          HEADINGS. THE HEADINGS OF THE PARAGRAPHS OF THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE PART OF
THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 


SECTION 16.          DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT:


 


(A)           “DISINTERESTED DIRECTORS” SHALL MEAN A DIRECTOR OF THE CORPORATION
WHO IS NOT A MEMBER OF THE SPECIAL COMMITTEE AND WHO IS NOT AT THE TIME A PARTY
TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS BEING SOUGHT BY A
DIRECTOR.


 


(B)           “INDEPENDENT LEGAL COUNSEL” MEANS A LAW FIRM OR A MEMBER OF A LAW
FIRM THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND WHO HAS NOT
REPRESENTED THE CORPORATION OR RELATED ORGANIZATION, OR A DIRECTOR, OFFICER,
MEMBER OF A COMMITTEE OF THE BOARD OR EMPLOYEE, WHOSE INDEMNIFICATION IS IN
ISSUE. NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT LEGAL COUNSEL” SHALL
NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL
CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING
EITHER THE CORPORATION OR ANY DIRECTOR IN AN ACTION TO DETERMINE SUCH DIRECTOR’S
RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT. THE CORPORATION AGREES TO PAY THE
REASONABLE FEES OF THE INDEPENDENT LEGAL COUNSEL REFERRED TO ABOVE AND TO FULLY
INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND
DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT
HERETO.


 

10

--------------------------------------------------------------------------------


 


(C)           “PROCEEDING” MEANS A THREATENED, PENDING OR COMPLETED CIVIL,
CRIMINAL, ADMINISTRATIVE, ARBITRATION OR INVESTIGATIVE PROCEEDING, INCLUDING,
WITHOUT LIMITATION, A PROCEEDING BY OR IN THE RIGHT OF THE CORPORATION.


 


SECTION 17.          MODIFICATION AND WAIVER. NO SUPPLEMENT, MODIFICATION OR
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY ALL
OF THE PARTIES HERETO. NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS HEREOF
(WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


 


SECTION 18.          NOTICE BY DIRECTOR. EACH DIRECTOR AGREES PROMPTLY TO NOTIFY
THE CORPORATION IN WRITING UPON BEING SERVED WITH ANY SUMMONS, CITATION,
SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT RELATING TO ANY
MATTER WHICH MAY BE SUBJECT TO INDEMNIFICATION COVERED HEREUNDER, EITHER CIVIL,
CRIMINAL OR INVESTIGATIVE.


 


SECTION 19.          NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN IF (A) DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY TO WHOM SAID
NOTICE OR OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED OR (B) MAILED BY
CERTIFIED OR REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY
AFTER THE DATE ON WHICH IT IS SO MAILED:


 


(A)                      IF TO MR. LINTON, TO:


 

c/o Bruker BioSciences Corporation

40 Manning Road

Billerica, Massachusetts 01821

 

with a copy to:

 

Frederick W. Kanner, Esq.

Bryan J. Luchs, Esq.

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York 10019

 


(B)                     IF TO MR. D’SILVA, TO:


 

c/o Bruker BioSciences Corporation

40 Manning Road

Billerica, Massachusetts 01821

 

with a copy to:

 

Frederick W. Kanner, Esq.

Bryan J. Luchs, Esq.

 

11

--------------------------------------------------------------------------------


 

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York 10019

 


(C)                        IF TO MR. KNISS, TO:


 

c/o Bruker BioSciences Corporation

40 Manning Road

Billerica, Massachusetts 01821

 

with a copy to:

 

Frederick W. Kanner, Esq.

Bryan J. Luchs, Esq.

Dewey & LeBoeuf LLP

1301 Avenue of the Americas


NEW YORK, NEW YORK 10019


 


(D)                       IF TO THE CORPORATION, TO:


 

Richard M. Stein, Esq.

Nixon Peabody LLP

101 Federal Street

Boston, Massachusetts  02110

 

or to such other address as may have been furnished to the Directors by the
Corporation or to the Corporation by a Director, as the case may be.

 


SECTION 20.          GOVERNING LAW. THE PARTIES AGREE THAT THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

BRUKER BIOSCIENCES CORPORATION

 

 

 

 

 

 

By:

/s/ William J. Knight

 

 

 

Name: William J. Knight

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

/s/ WILLIAM A. LINTON

 

 

 

William A. Linton

 

 

 

 

 

 

 

 

 

/s/ COLLIN D’ SILVA

 

 

Collin D’Silva

 

 

 

 

 

 

 

 

/s/ RICHARD D. KNISS

 

 

Richard D. Kniss

 

 

 

 

 

 

13

--------------------------------------------------------------------------------